     Case 3:21-cv-00705-MCR-HTC Document 10 Filed 07/27/21 Page 1 of 2

                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

EDWARD L. BASKIN,
      Plaintiff,

v.                                                CASE NO. 3:21cv705-MCR-HTC

C. SHAULIS,
     Defendant.
__________________________________/

                                    O R D E R

      This cause comes on for consideration upon the magistrate judge’s Amended

Report and Recommendation dated June 21, 2021, ECF No. 9, which recommends

this case be dismissed without prejudice for Plaintiff’s failure to prosecute and

failure to comply with a Court order. The parties were given time to file objections

to the Report and Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Amended Report and Recommendation, ECF No.

           9, is adopted and incorporated by reference in this Order.
     Case 3:21-cv-00705-MCR-HTC Document 10 Filed 07/27/21 Page 2 of 2

                                                                  Page 2 of 2


     (2) This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

        to prosecute and failure to comply with a Court order.

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 27th day of July 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:21cv705-MCR-HTC
